                      UNITED STATES DISTRICT COURT
                       DISTRICT OF SOUTH DAKOTA
                           SOUTHERN DIVISION


ANDREW DWIGHT KNODE,                                 4:19-CV-04181-KES

                         Plaintiff,

             vs.                             ORDER GRANTING DEFENDANT’S
                                            MOTION FOR SUMMARY JUDGMENT
OFFICER JOSEPH ERICKSON, in his
individual capacity,

                         Defendant.


      Plaintiff, Andrew Dwight Knode, filed a prisoner pro se civil rights lawsuit

under 42 U.S.C. § 1983. Docket 1. Officer Joseph Erickson moves for summary

judgment on the merits. Docket 29. Knode moves for appointment of counsel.

Docket 54.

I.   Factual Background

      Viewing the evidence in the light most favorable to Knode, as the

non-moving party, the facts are: 1 that on January 17, 2018, the Yankton Police

Department was notified of a truck driving on the wrong side of the road. Docket

30 ¶ 1. Officer Erickson saw the truck “make a wide right turn and drive down

the wrong side of the road.” Id. ¶ 3. Knode was pulled over at approximately



1 Because defendants move for summary judgment, the court recites the facts
in the light most favorable to Knode. Where the facts are disputed, both parties’
averments are included. Under Local Civil Rule 56.1(D), “All material facts set
forth in the movant’s statement of material facts will be deemed to be admitted
unless controverted by the opposing party’s response to the moving party’s
statement of material facts.” Knode filed a statement of disputed facts. Docket
68.
9:47 p.m., and Officer Erickson observed that Knode was lethargic, slouched in

his seat, and spoke with a “groggy voice . . . .” Id. ¶¶ 4-5. Knode states he had

taken 4mg of Klonopin earlier and “obviously Officer Erickson had noticed the

effects of it.” Docket 68 ¶ 5.

      When Knode opened up his glove box, Officer Erickson “observed

marijuana and various pills . . . .” Docket 30 ¶ 6. Before exiting his truck, Knode

told Officer Erickson that there was marijuana in his truck. Id. ¶ 8. Knode

informed Officer Erickson and that he smoked marijuana and had taken

Klonopin that morning. Id. ¶¶ 8-9. In the patrol car, Knode spoke with a “groggy

voice,” and appeared to be relaxed and disoriented. Id. ¶ 10. Knode claims

Officer Erickson had to ask him multiple times to exit the patrol car because he

was not paying attention and he self-medicated with Klonopin for his ADHD.

Docket 68 ¶ 11. During the search of Knode’s truck, Officer Erickson found a

container of pills and Knode told him that he was a “heavy user” of drugs.

Docket 30 ¶ 12. After administering the Standardized Field Sobriety Tests,

Officer Erickson placed Knode under arrest for driving under the influence. Id.

¶¶ 13-14. Officer Erickson asked Knode if he was willing to provide a blood

sample and Knode refused. Docket 68 ¶ 14.

      Officer Erickson drove Knode to the Yankton County jail and requested a

search warrant for a sample of Knode’s blood. Docket 30 ¶¶ 15-16. Magistrate

Judge Patrick Smith signed the search warrant and authorized a blood draw

from Knode. Id. ¶ 18. At 11:08 pm, Officer Erickson showed Knode the signed

search warrant, but Knode claims he “was not given a signed copy of the search
                                        2
warrant.” Id. ¶ 19-20. Knode asserts that there is a genuine issue of material

fact as to whether Officer Erickson signed, notarized and filed a legitimate

affidavit for a search warrant, a search warrant and a verified inventory sheet.

Docket 68 ¶ 16. Knode filed as an attachment to his complaint an unsigned

search warrant, unsigned affidavit, and an unsigned inventory sheet. Docket 1-1

at 10-12. Knode claims that Officer Erickson never signed these documents and

that they are falsified. Docket 68 ¶ 17. He references his state criminal case

number 66CRI18-34, and claims the signed documents cannot be found in the

state court record. Docket 68 ¶¶ 19-21. But Officer Erickson filed a signed

search warrant and affidavit, and the documents each include a seal of the

Yankton County Clerk of Courts showing the documents were filed on January

18, 2018. Dockets 33-2, 33-3.

      Officer Erickson drove Knode to the Avera Sacred Heart Hospital in

Yankton to have Knode’s blood drawn. Docket 30 ¶ 21. Knode claims that he

never left the Yankton County jail, that he did not go to Avera, that he did not

have his blood drawn, and that the blood sample obtained was not his blood. Id.

¶¶ 22, 23, 26, 41; Docket 68 ¶¶ 22-27. Officer Erickson witnessed Knode sign

the Avera consent form and witnessed the Avera laboratory technician, Crystal

Kirchenman, conduct Knode’s blood draw around 11:38 pm. Docket 30 ¶ 27.

Knode alleges that the signature on the consent form is not his. Id. ¶ 44.

Kirschenman recalls conducting a blood test on Knode. Id. ¶ 28; Docket 23 ¶ 3.

Kirschenman obtained two vials of Knode’s blood, and the vials were sealed in

Knode’s presence. Docket 30 ¶ 29. Knode claims that Kirschenman never drew
                                        3
his blood and that she is “lying to help cover this crime up or Officer Erickson

falsified her affidavit.” Docket 68 ¶ 28. After the blood draw, Officer Erickson

drove Knode back to the Yankton County jail and Knode voluntarily agreed to

provide a urine sample. Docket 30 ¶ 32. The urine field test showed a “non-

negative indication for THC.” Id.

      Officer Erickson placed the blood and urine samples into the fridge locker

until they were sent to the South Dakota State Health Lab (Lab). Id. ¶ 33. Knode

disputes this fact. Docket 68 ¶ 33. The samples were received by the Lab on

January 19, 2018. Docket 30 ¶ 36; Docket 33-7. The toxicology screen showed

“Cannabinoids Class” present in Knode’s blood sample. Docket 33-7 at 2. THC-

COOH was present in his urine sample. Docket 33-8. Knode asserts that “he

never took part in a blood test . . . [and] no legal documents regarding this

‘alleged’ blood test were ever legitimately filed on January 18, 2018, . . . This

shows that Officer Erickson is not above falsifying evidence.” Docket 68 ¶ 27. In

his original complaint, Knode filed an affidavit of Jeremy Kroon, a chemist at the

State Public Health Laboratory dated April 7, 2018. Docket 1-1 at 6-7. Kroon

states that on January 19, 2018, he received samples identified as Knode’s

blood and the samples had a seal date of January 17, 2018 with the seal initials

of CK/JE. Id.

      Knode claims that the blood and urine samples were “unsigned, unfiled,

and not notarized.” Docket 30 ¶ 42. Further, he asserts that the search warrant

was not filed in the state court record. Docket 68 ¶ 21. Officer Erickson filed in

this case a certified copy of the signed: (1) affidavit in support for the search
                                         4
warrant; (2) search warrant for Knode’s blood; and (3) Toxicology Submission

Form. Dockets 33-2, 33-3, 33-4, 33-5. Knode claims that Officer Erickson

falsified evidence, but he does not state why he believes Officer Erickson

fabricated the evidence. Docket 30 ¶¶ 45-46.

II.   Legal Standard

      Summary judgment is appropriate if the movant “shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a). The moving party can meet this

burden by presenting evidence that there is no dispute of material fact or by

showing that the nonmoving party has not presented evidence to support an

element of its case on which it bears the ultimate burden of proof. Celotex Corp.

v. Catrett, 477 U.S. 317, 322-23 (1986). To avoid summary judgment, “[t]he

nonmoving party may not rest on mere allegations or denials, but must

demonstrate on the record the existence of specific facts which create a

genuine issue for trial.” Mosley v. City of Northwoods, 415 F.3d 908, 910 (8th

Cir. 2005) (internal quotation omitted). The underlying substantive law

identifies which facts are “material” for purposes of a motion for summary

judgment. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

      “Only disputes over facts that might affect the outcome of the suit under

the governing law will properly preclude the entry of summary judgment.

Factual disputes that are irrelevant or unnecessary will not be counted.” Id.

“[T]he mere existence of some alleged factual dispute between the parties will

not defeat an otherwise properly supported motion for summary judgment; the
                                        5
requirement is that there be no genuine issue of material fact.” Id. at 247-48

(emphasis omitted).

       Essentially, the availability of summary judgment turns on whether a

proper jury question is presented: “The inquiry performed is the threshold

inquiry of determining whether there is the need for a trial—whether, in other

words, there are any genuine factual issues that properly can be resolved . . .

in favor of either party.” Id. at 250. While pro se prisoners are entitled to the

benefit of liberal construction at the pleading stage, pro se prisoners are

subject to the summary judgment standard set forth in Rule 56 of the Federal

Rules of Civil Procedure. Quam v. Minnehaha Cty. Jail, 821 F.2d 522, 522 (8th

Cir. 1987). The district court is not required to “plumb the record in order to

find a genuine issue of material fact.” Barge v. Anheuser-Busch, Inc., 87 F.3d

256, 260 (8th Cir. 1996).

       Courts must remain sensitive, however, “to the special problems faced by

prisoners attempting to proceed pro se in vindicating their constitutional

rights, and [the Eighth Circuit does] not approve summary dismissal of such

pro se claims without regard for these special problems.” Nickens v. White, 622

F.2d 967, 971 (8th Cir. 1980). “[W]hen dealing with summary judgment

procedures technical rigor is inappropriate where . . . uninformed prisoners are

involved.” Ross v. Franzen, 777 F.2d 1216, 1219 (7th Cir. 1985).

III.   Legal Analysis

       Knode’s Fourteenth Amendment due process clause claim against Officer

Erickson in his individual capacity survived 28 U.S.C. § 1915A screening.
                                         6
Docket 10 at 7. Now, Officer Erickson argues that he is entitled to summary

judgment as a matter of law. Docket 31 at 1. He asserts that Knode is “relying

solely on his self-serving allegations and can point to no objective facts to

support his allegations” and that “other than [] Knode’s assertions that Officer

Erickson falsified or forged numerous documents, there is not a single piece of

evidence, nor a single witness, that corroborates his version of events.” Id. at 6.

Officer Erickson asserts this lawsuit is based on Knode’s “personal,

unsubstantiated belief or speculation.” Id.

      “A plaintiff may not merely point to unsupported self-serving allegations,

but must substantiate allegations with sufficient probative evidence that would

permit a finding in the plaintiff’s favor.” Davidson & Assocs. v. Jung, 422 F.3d

630, 638 (8th Cir. 2005) (citing Wilson v. Int’l Bus. Mach. Corp., 62 F.3d 237,

241 (8th Cir. 1995)). “Mere allegations, unsupported by specific facts or

evidence beyond the nonmoving party’s own conclusions, are insufficient to

withstand a motion for summary judgment.” Thomas v. Corwin, 483 F.3d 516,

527 (8th Cir. 2007) (citing Celotex Corp., 477 U.S. at 324); Wilson v. Miller, 821

F.3d 963, 970 (8th Cir. 2016) (holding that bare allegations in a complaint and

an email written by the plaintiff about the alleged conduct were not enough to

raise a genuine issue of material fact); Anuforo v. C.I.R., 614 F.3d 799, 807 (8th

Cir. 2010) (holding that a plaintiff’s denial of the penalties and amounts he

owed to the IRS were self-serving allegations and insufficient to survive

summary judgment).



                                         7
      After a review of the record, the court concludes that Knode relies solely

on his unsubstantiated allegations. He claims that: (1) he never left the

Yankton County jail; (2) he did not go to Avera; (3) he did not have his blood

drawn; and (4) the blood sample obtained was not his blood. Docket 30 ¶¶ 22,

23, 26, 41. But Knode did not file any evidence to support his allegations.

Officer Erickson, on the other hand, filed a Toxicology Submission Form and

an affidavit by the Avera laboratory technician, who remembers taking Knode’s

blood. Dockets 23, 33-4. Knode also claims that a signed search warrant was

never filed in the state court record or shown to him. Docket 68 ¶ 21. But

Officer Erickson filed with this court a certified copy of the search warrant and

the search inventory. Dockets 33-2, 33-3, 33-5. Additionally, an affidavit of the

chemist, Jeremy Kroon, was attached to Knode’s original complaint stating that

he received samples on January 19, 2018, identified as Knode’s blood, with a

seal date of January 17, 2018, and with the seal initials of CK/JE. Docket 1-1

at 6-7. In light of this independent evidence, Knode’s statement that the signed

documents were not disclosed to him during discovery in his state criminal

case does not raise a genuine issue of material fact that the documents were

fabricated or falsified.

      Knode’s deposition and the alleged facts in his complaint do not identify

evidence that a jury could rely on to find in his favor, and his claims stand

merely on his unsupported self-serving allegations. Knode’s Fourteenth

Amendment claim is only supported by Knode’s allegations that Officer

Erickson fabricated the evidence against him. Because Knode’s unsupported
                                        8
statements by themselves do not raise a genuine issue of material fact, Officer

Erickson’s motion for summary judgment (Docket 29) is granted.

      Thus, it is ORDERED:

      1.    That Officer Joseph Erickson’s motion for summary judgment

            (Docket 29) is granted. Erickson is entitled to summary judgment

            in his favor.

      2.    Knode’s motion for appointment of counsel (Docket 54) is denied

            as moot.

      Dated July 12, 2021.

                                     BY THE COURT:


                                    /s/ Karen E. Schreier
                                    KAREN E. SCHREIER
                                    UNITED STATES DISTRICT JUDGE




                                       9
